DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 01/12/2021 has been entered and considered. Upon entering, claims 1, 3-7 have been amended, claim 10 has been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Taiwan office action has not considered because the Taiwan office action is not translated into English.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2018/0152115), in view of Yoshida (US 2015/0333634).
Regarding claim 1, Yan discloses a three-phase power apparatus with bidirectional power conversion applied to a battery of an electric vehicle, the three-phase power apparatus [see Figs. 1-8, par 0004, ] comprising: an AC-to-DC conversion unit [110, Figs. 1, 2] having a first bridge arm [Q1-Q4], a second bridge arm [Q5-Q8], and a third bridge arm [Q9-Q12], a first side of the AC-to-DC conversion unit coupled to an AC mains [three phase AC power via input terminals R, S, T, par 0031], a first DC bus coupled to a second side of the AC-to-DC conversion unit [B+, B- terminals, and having a first DC voltage [par 0031 (converts the three-phase AC power into the DC power. The DC power is outputted from a positive DC bus terminal B+ and a negative DC bus terminal B-), a first DC-to-DC conversion unit [120, Figs. 1, 6] comprising: an isolated transformer [T1] having a primary side and a secondary side [transformer T1 has  primary side and secondary side], a first bridge arm [Q21-Q24] assembly coupled to the first DC bus [see Fig. 8, output of AC/DC converter 110 (Q1-10) coupled to the first bridge arm Q21-Q24] and the primary side [see Figs. 6, 8], the first bridge arm assembly having a first bridge arm [Q21-Q22] and a second bridge arm [Q23-Q24], and a second bridge arm assembly [Q5-Q8] coupled to the secondary side, the second bridge arm assembly having a first bridge arm [Q5-Q6] and a second bridge arm [Q7-Q8], a second DC bus [Vo terminals, Fig. 6] coupled to the second bridge arm of the second bridge arm assembly [see Fig. 6], and having a second DC voltage [par 0028], 
Yan fails to teach wherein the first DC voltage or the second DC voltage are dynamically adjusted according to temperatures of power switches of the first DC-to-DC conversion unit and the second DC-to- DC conversion unit, or a voltage of the battery.
Yoshida teaches a DC/DC converter 11 [Fig. 1] which includes switching elements 17, 19, 21, 23, 37, 39, 41 and 43, and transformer 29. The DC-to-DC converter 11 further includes a control circuit 47 electrically connected to switching elements 17, 19, 21, 23, 37, 39, 41, and 43. The control circuit 47 adjusts switching frequency f for switching elements 17, 19, 21, and 23 when voltage V1 at input/output terminal 13 is stepped up and output from input/output terminal 33. Control circuit 47 adjusts pulse waveforms for switching respective switching elements 37, 39, 41, and 43 when voltage V2 at input/output terminal 33 is stepped down and output from input/output terminal 13. By switching the switching elements by adjusting the pulse 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yoshida into that of Yan in order to provide a correctly charging voltage to battery.
Regarding claim 2, the combination including Yan further discloses wherein the second DC-to-DC conversion unit is a non-isolated conversion circuit [130 @ Figs. 7-8, par 0031].
Regarding claim 3, the combination including Yan further discloses wherein the AC-to-DC conversion unit is a three-level converter [see Fig. 2]; when a power flow direction of the three-phase power apparatus is from the AC mains to the battery [par 0029].
Regarding claim 4, the combination including Yan further discloses wherein when a power flow direction of the three-phase power apparatus is from the battery to the AC mains, the AC-to- DC conversion unit is controlled in a three-level manner [par 0029-0031].
Regarding claim 5, the combination including Yan further discloses wherein when a power flow direction of the three-phase power apparatus is from the AC mains to the battery [par 0029], and the second DC/DC converter is used as buck/boost converter [0034].
Regarding claim 6, the combination including Yan further discloses wherein when a power flow direction of the three-phase power apparatus is from the battery to the AC mains [par 0029], and the second DC/DC converter is used as buck/boost converter [0034].
Regarding claim 7, the combination including Yan further discloses wherein when a power flow direction of the three-phase power apparatus is delivered from the battery and in a standalone operation, the AC-to-DC conversion unit is controlled in a three-level manner [par see Figs. 1-5, par 0029-0031]. 
Regarding claim 8, the combination including Yan further discloses wherein the first bridge arm of the AC-to-DC conversion unit comprises a first power switch [Q1], a second power switch [Q2] connected to the first power switch in series [see Fig. 2], and a first diode [D1] coupled to a common contact connected between the first power switch and the second power switch [see Fig. 2], and comprises a third power switch [Q3], a fourth power switch [Q4] connected to the third power switch in series [see Fig. 2], and a second diode [D2] coupled to a common contact connected between the third power switch and the fourth power switch [see Fig. 2]; the second power switch is coupled to the third power switch and commonly connected at a first contact [node between switch Q2, Q3 and input terminal  R via inductor L1], and the first diode is coupled to the second diode and commonly connected at a potential neutral point [neutral node coupled between D1, D2 and node between capacitors CBH and CBL, Fig. 2]; the second bridge arm of the AC-to-DC conversion unit comprises a fifth power switch [Q5], a sixth power switch [Q6] connected to the fifth power switch in series [see Fig. 2], and a third diode [D3] coupled to a common contact connected between the fifth 
Regarding claim 9, the combination including Yan further discloses wherein the first bridge arm of the first bridge arm assembly of the first DC-to-DC conversion unit comprises a first power switch [Q21] and a second power switch [Q22] connected to the first power switch in series [see Fig. 6], and the first power switch and the second power .
Response to Arguments





Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOAN T VU/           Examiner, Art Unit 2836                                                                                                                                                                                             /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836